Moore, J.
(dissenting). From a decree enjoining the appellant from interfering with the tenancy of the plaintiff the case is brought here by appeal. Counsel agree that the facts are as stated in the decree, as follows:
“That said plaintiff is the tenant and in possession of the offices known as suite No. 31 in the Detroit Opera House Building; that he went into possession of said offices in August, 1898, when said opera house building was completed, under a written lease from the Clark estate, then the owners of said opera house, the term of said lease being either three or five years, and his tenancy of said offices has continued down to the present time, part of the time under written leases for terms of three or five years, the last one *380of said written leases being for the period from August 1, 1905, to and including July 81, 1908, a copy of which is attached to the answer of the defendant, Atkinson, Deacon, Elliott Company and part of the time without any formal written lease, but always at the same rate of rental which was $600 per year, payable in equal monthly installments on the first day of each month in advance; that some three or four years ago, the Clark estate sold the building to the present owner; that no written lease had been entered into between the Clark estate and the plaintiff for a number of years past nor has any such lease been entered into between the present owner and the plaintiff since the sale of the Clark estate; that after purchasing the property, the present owner continued to recognize the plaintiff as the tenant of said offices and received the same rent therefor as had always been paid by the plaintiff in the past; that in the month of February, 1920, the plaintiff received a notice from the defendant Atkinson, Deacon Company of intention to terminate his tenancy on April 1, 1920; that the plaintiff did not thereafter vacate said offices, but claimed to be a tenant from year to year and entitled to a year’s notice of intention to terminate his tenancy and continued to pay rent for the premises; that on July 1, 1920, said plaintiff was verbally notified by defendant, Atkinson, Deacon, Elliott Company, who had then become agent for the owner of the building, that unless he vacated said premises on or before August 1, 1920, he would be put out; that the bill of complaint in this cause was filed July 29, 1920, for the purpose of preventing interferences with plaintiff’s tenancy and possession of said offices.”
Counsel for appellant say that under plaintiff’s theory appellant will be entitled to the possession of the premises before a decision can be reached, and conclude.their brief by saying:
“We submit that if the matter in dispute upon this record is to be decided at all, the decree entered below should be vacated, and a decree entered dismissing the bill.” Citing cases, some of which tend to support their contention.
*381Two questions are-involved:
(1) Is appellee a tenant from year to year?
(2) If he is a tenant from year to year what notice of intention to terminate the tenancy is he entitled to?
1. Is appellee a tenant from year to year? It has been said:
“Tenancies from year to year are the creation of judicial decisions, based upon principles of policy and justice, out of what were ancient tenancies at will, terminable at any time by either party without notice. íj» ^
“A tenancy from year to year may arise either expressly as when land is let from year to year, or by a general parol demise, without any determinate interest, but reserving the payment of annual rent; or by implication, as when property is occupied generally under a rent payable yearly, half yearly, or quarterly; or when a tenant holds over, after the expiration of his term, without having entered into any new contract, and pays rent.” 24 Cyc, pp. 1027, 1028.
Again:
“According to the great weight of authority, where a tenant under a demise for a year or more holds over at the end of his term without any new agreement with the landlord, he may be treated as a tenant from year to year.” 24 Cyc. p. 1031.
Again, in Gates Michigan Real Property, § 207, it is stated:
“A tenant under a lease for one or more years holding over and paying rent, thereby renews the lease for another year.”
This question was before this court in Schneider v. Lord, 62 Mich. 141, and Scott v. Beecher, 91 Mich. 590, which are to the same effect as the text-book law which we have quoted. There is nothing in Barlum v. Berger, 125 Mich. 504, that is in conflict with the two Michigan cases cited for the rent in the last *382named case was not an annual rent, but a monthly rent only.
Schneider v. Lord, supra, and Scott v. Beecher, supra, are so accessible that we shall not quote from them, but content ourselves with saying that they sustain the holding of the trial judge that the appellee in the instant case is a tenant from year to year.
2. What notice was required to end the tenancy? Section 11812, 3 Comp. Laws 1915, reads:
“And in all cases of tenancy from year to year, a notice to quit, given at any time, shall be sufficient to terminate said lease at the expiration of one year from the time of the service of such notice.”
This language is not ambiguous. See Ganson v. Baldwin, 93 Mich. 217; Grady v. Warrell, 105 Mich. 310.
The decree should be affirmed, with costs to the appellee.
Wiest, J., concurred with Moore, J.